 In the Matter Of SAXON MILLSandLOCAL UNION No. 1882, UNITEDTEXTILEWORKERS OF AMERICACase No. R-11.-Decided January 15, 1936Cotton Textile Industry-Strike-Unit Appropriate for Collective Bargaining:plant-Election Ordered:question affecting commerce:confusion and unrestamong employees-controversy concerning representation of employees : ma-jority status disputed by employer;request by substantial number in appro-priateunit-Certification of Representatilves.Mr. Mortimer Kollenderfor the Board.Mr. L. W. PerrinandMr. J. A. Law,of Spartanburg, S. C., forthe Company.Mr. John C. WilliamsandMr. C. C. Brown,of Spartanburg, S. C.,for Local No. 1882.Mr. Melvin C. Smith,of counsel to the Board.DECISIONSTATEMENT OF CASEA petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, ap-proved July 5, 1935, and Article III, Section 1, of the National LaborRelations Board Rules and Regulations-Series 1, was filed with theRegional Director for the Tenth Region by Local Union No. 1882,United TextileWorkers of America, on October 25, 1935, allegingthat a question affecting commerce had arisen concerning the repre-sentation of the employees of Saxon Mills.The National LaborRelations Board duly authorized the Regional Director to conductan investigation pursuant to Section 9 (c) of the Act. In connectiontherewith the Regional Director issued a Notice of Hearing, Novem-ber 4, 1935, setting a hearing for November 14, 1935, at 10 o'clock inthe forenoon, Federal Building, Spartanburg, South Carolina.OnNovember 11, 1935 an amended notice of hearing was issued by theRegional Director and duly served, postponing the hearing fromNovember 14, 1935, to November 21, 1935, at the same time and place.A hearing was held on November 21 and 22, 1935, before a TrialExaminer designated by order of the Board.The Saxon Mills wasrepresented by counsel and participated in the proceedings.Upon153 154NATIONAL LABOR RELATIONS BOARDthe evidence adduced at the hearing and from the entire record nowbefore it the National Labor Relations Board promulgates the fol-lowing :FINDINGS OF FACT1.The Saxon Mills is a corporation organized under and existingby virtue of the laws of the State of South Carolina, having itsprincipal office and place of business immediately adjacent to theCity of Spartanburg,in the County of Spartanburg,State of SouthCarolina,and is now and has continuously been engaged in its plantin the County of Spartanburg,State of South Carolina,in the pro-duction and sale of cotton goods, principally cotton print cloth.2.The cotton goods manufactured by the Saxon Mills are pro-duced from cotton obtained principally from states other than SouthCarolina,i.e.,North Carolina,Georgia, Alabama,Arkansas,Tennes-see,Mississippi and Oklahoma.The cotton is purchased at theSaxon Mills warehouse,to which it is shipped by any one of severalpurchasing agents, having offices in the City of Spartanburg, SouthCarolina, with whom the Saxon Mills contracts for supply of saidcotton upon demand.The Saxon Mills warehouse is a part of andbonded by the State Warehouse- System.More than ninety-five percent of the cotton goods manufactured bythe Saxon Mills is shipped to various states of the United Statesother than the State of South Carolina.All of the cotton goods reachthe markets through Wm. Iselin & Co.,of New York,N. Y., a cottonfactor, and Iselin,Jefferson&Co., of New York,N. Y., commissionmerchants.A portion of the Saxon Mills warehouse is leased to Wm.Iselin& Co.,who employ a custodian for the premises,towhomthe cotton goods are consigned.Subsequently the cotton goods arereleased from the warehouse for sale through Iselin, Jefferson & Co.All shipments are made f.o. b. Saxon Mills or Spartanburg,and allinvoices are billed to Iselin, Jefferson&Co., who collect therefor.3.LocalUnion No. 1882, United Textile Workers of America,hereinafter referred to as Local No. 1882, is a labor organizationaffiliatedwith the American Federation of Labor. Local No. 1882was organized and received its charter from the United TextileWorkers ofAmerica in September,1933.Employees of Saxon Millsnot employed in a supervisory or clerical capacity are eligible formembership in Local No. 1882.4.Subsequent to the organization of Local No. 1882, a Shop Com-mittee, composed of three members, was elected by Local No. 1882 forthe purpose of meeting and bargaining with the nianagenient of theSaxon Mills in matters concerning the employees of the Saxon Mills.The Shop Committee did so meet with the management of the SaxonMills, but the management does not and has never acknowledged, DECISIONS AND ORDERS155although it has been so informed by the Shop Committee on variousoccasions, that the Shop Committee or Local No. 1882 represents amajority of its employees.5.On September 1, 1934, at the same time that a general strike inthe textile industry was in progress, a strike was called by Local No.1882 at the Saxon Mills and all of the employees went out on strikeand the plant closed down. The strike lasted for approximately threeweeks, and the Saxon Mills did not resume operations until five orsix days after the strike was called off.6.On July 19, 1935 a meeting was held between the managementof Saxon Mills and the Shop Committee, at which meeting certaingrievances concerning conditions of employment, decreased wagesand increased work loads were presented by the Shop Committee.No adjustment was made of these matters, and on July 30, 1935 astrike was called by Local No. 1882 and the Saxon Mills ceased oper-ations, closed the plant, and has never resumed operations since July'30, 1935.The strike is still in progress, and meetings between themanagement of the Saxon Mills and the Shop Committee subsequentto July 30, 1935, with a view to reaching a satisfactory strike settle-ment, have been to no avail.7.As of July 30, 1935 there were 513 employees on the Saxon Millspayroll, 484 of whom were employed in the mill proper, inclusive ofsupervisors, foremen and second hands, but exclusive of store em-ployees, outside employees and clerical employees.The exact numberof employees, exclusive of those engaged in a supervisory or clericalcapacity, is not in evidence.The membership rolls of Local No. 1882 disclose that 274 employeesof the Saxon Mills were members of the local union as of July 30,1935, and 56 new members, employees of the Saxon Mills, have joinedLocal No. 1882 since July 30, 1935, making a total of 330, the presentmembership.8.On August 12, 1935 approximately 312 employees of the SaxonMills signed statements giving their support to the Shop Committeeand agreeing not to return to work until a satisfactory settlement hadbeen reached.However, it appears in the record that, subsequent toAugust 12, 1935, forty to fifty or more of the employees who hadsigned such statements have informed the management of the SaxonMills that they no longer wish Local No. 1882 to represent them inmatters of collective bargaining.9.As previously stated all employees of Saxon Mills, with the ex-ception of those engaged in a supervisory or clerical capacity, areeligible for membership in Local No. 1882.No issue has been raisedin this matter relative to whether such a unit is a unit appropriatefor the purposes of collective bargaining. 156NATIONAL LABOR RELATIONS BOARDCONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAW1.A majority of the raw cotton used by the Saxon Mills in thecourse and conduct of its business at its plant located in Spartan-burg County, South Carolina, is purchased and transported in inter-state commerce from and through states of the United States otherthan the State of South Carolina, and substantially all of its cottongoods manufactured at the aforesaid plant are sold and transportedin interstate commerce to, into and through states of the UnitedStates other than the State of South Carolina, all of the aforesaidconstituting a continuous flow of trade, traffic and commerce amongthe several states.2.Local No. 1882 has been selected by a substantial number ofemployees of the Saxon Mills to represent them for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.3.The Saxon Mills denies and has continuously denied any knowl-edge or proof that Local No. 1882 represents a majority of its em-ployees, whereas Local No. 1882 maintains that it does so represent amajority and has so informed the Saxon Mills both previous andsubsequent to July 30, 1935.These conflicting assertions have givenrise to a question concerning the representation of employees andcreated a confusion now existing among the employees.4.This question is one affecting commerce, in that the uncertainsituation existing among the employees has led and tends to lead tolabor disputes.This in turn has the necessary effect of burdeningand obstructing commerce and the free flow thereof by materiallyaffecting, restraining and burdening the free flow of cotton to theSaxon Mills and the free flow of cotton goods from the Saxon Mills.5.The employees on the payroll of the Saxon Mills as of July 30,1935, exclusive of those in a supervisory capacity and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act, approved July 5, 1935.6.It is the conclusion of the National Labor Relations Board thata question affecting commerce has arisen concerning the representa-tion of employees of the Saxon Mills within the meaning of Section9 (c) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 of the National Labor RelationsAct, approved July 5, 1935, and pursuant to Article III, Section 8of the National Labor Relations Board Rules and Regulations-Series 1, it is DECISIONS AND ORDERS157DIRECTEDthat, as part of the investigation authorized by the Boardin the above case to ascertain representatives for collective bargain-ing with the Saxon Mills, County of Spartanburg,State of SouthCarolina, an election by secret ballot shall be conducted within aperiod of one week from the date of this decision,under the directionand supervision of the Regional Director for the Tenth Region, act-ing in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9 of said Rules and Regu-lations, among the employees,except the supervisory and clericalforce, on the payroll of the Saxon Mills on July 30, 1935, to deter-mine whether or not they desire to be represented by Local UnionNo. 1882, United Textile Workers of America.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary 11, 1936A petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, ap-proved July 5, 1935, and Article III, Section 1 of National LaborRelations Board Rules and Regulations-Series 1, was filed with theRegional Director for the Tenth Region by Local Union No. 1882,United Textile Workers of America, on October 25,1935, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Saxon Mills, Spartanburg County,SouthCarolina.TheNationalLaborRelationsBoard dulyauthorized the Regional Director to conduct an investigation pur-suant to Section 9 (c) of the Act.In connection therewith the Re-gional Director issued'a,notice of hearing, and subsequently issuedan amended notice of hearing.Pursuant to the amended notice, ahearing was held on November 21 and 22, 1935, before Walter Wilbur,Trial Examiner designated by order of the Board.Pursuant to the National Labor Relations Board's Direction ofElection dated January 15, 1936, an election by secret ballot wasconducted by the Regional Director on January 18, 1936, among theemployees,except the supervisory and clerical force, on the payrollof Saxon Mills July 30, 1935.An intermediate report as to the re-sults of the election,preparedby theRegional Director and servedupon the parties to the proceeding,- found that a majority of theemployees of Saxon Mills eligible to vote had selected Local UnionNo. 1882, United Textile Workers of America, to represent them forthe purposes of collective bargaining.A protest of election datedJanuary 27,1936, was filed with the Regional Director by the attor-neys for Saxon Mills, and the Regional Director finding that theprotest raised no substantial and material issue forwarded his report 158NATIONALLABOR RELATIONS BOARDto the National Labor Relations Board pursuant to Article III,Section 9 of National Labor Relations Board Rules and Regula-tions-Series 1.Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, approved July 5, 193'5, and pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regu-lations-Series 1,IT ISHEREBY CERTIFIEDthat Local Union No. 1882, United TextileWorkers of America has been selected by a majority of the employeesof Saxon Mills, except the supervisory and clerical force, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to Section 9 (a) of the Act, Local Union No. 1882, UnitedTextile Workers of America is the exclusive representative of all em-ployees, except the supervisory and clerical force, for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.MR. SMITH took no part in the consideration of the above Certifi-cation of Representatives.